Case 2:16-cv-05172-WJM-MF Document 57 Filed 10/01/19 Page 1 of 3 PageID: 737



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 ALEJANDRO LUPIAN, JUAN                    :   Civil Action: 2:16-cv-05172-WJM-
 LUPIAN, ISAIAS LUNA, JOSE                 :   MF
 REYES and EFRAIN LUCATERO,
 individual and on behalf of at] others
 similar]y situated,

                           Plaintiffs,
             V.


 JOSEPH CORY HOLDINGS LLC,

                         Defendant.




     IØ%***1   ORDER GRANTING PLAINTIFFS’ ASSENTED-TO
  MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT


       The Court, having reviewed Plaintiffs’ Unopposed Motion for Final

Approval of Settlement of the Settlement Agreement, hereby grants the Motion

and orders as follows:

       (1)   The Settlement Agreement is incorporated by reference into this Order

and is hereby adopted as an Order of this Court.

       (2)   The Court finds that the applicable requirements of Federal Rule of

Civil Procedure 23(a) and (b) have been satisfied with respect to the Settlement Class
Case 2:16-cv-05172-WJM-MF Document 57 Filed 10/01/19 Page 2 of 3 PageID: 738



and the proposed Class Settlement. The Court hereby makes final its earLier

certification of the proposed Settlement Class, defined as follows:

             All persons who entered into a Dedicated Contract Carrier
             Agreement and/or Transportation Services Agreement
             individually or on behalf of another entity for the provision
             of delivery services in the State of Illinois and personally
             provided delivery services in the State of Illinois for
             Joseph Cory Holdings LLC during the period between
             August 25, 2006 and February 15, 2019.
       (3)   The Court hereby finds that the Notice of Settlement was distributed to

 all members of the Settlement Class defined above, and that it fully and accurately

 informed the Settlement Class Members of all material elements of the proposed

 Settlement, and was the best notice practicable under the circumstances, and

 complied with the requirements of the Federal Rules of Civil Procedure and due

 process.

       (4)   The Court finds that no Settlement Class Member has objected to the

 Settlement, and no Settlement Class Member has requested exclusion from the

 Settlement Class. Because no Settlement Class Member has requested exclusion,

 the Court finds that all individuals included in the definition above are class

 members and are bound by the terms of the Settlement.

       (5)   The Court hereby approves the parties’ agreed-upon procedure for

 disbursement of the settlement awards, as set out in the Settlement Agreement.
    Case 2:16-cv-05172-WJM-MF Document 57 Filed 10/01/19 Page 3 of 3 PageID: 739




0               (6)    The Court hereby approved attomeys fees in the amount of one-third

         of the Gross Settlement Amount ($891,666.67) to compensate Class Counsel for all

         work performed in this action.

                (7)    The Court hereby approves service awards to Plaintiffs Alejandro

         Lupian, Juan Lupian, Isalas Luna, Jose Reyes, and Efrain Lucatero in the amount of

         $15,000.00 each.

                (8)    The Court hereby finds that the Settlement is fair, reasonable, and

         adequate, upon consideration of all factor set forth in Federal Rule of Civil Procedure

         23(e)(2).

                (9)    The Court hereby enters final judgment and dismisses this action with

         prejudice, with each party to bear its own fees and costs except as set out in

         Paragraph 6 above.

                (10)   Without affecting the finality of this Judgment in any way, the Court

         hereby retains continuing jurisdiction over any dispute regarding the interpretation

         of the terms of this Agreement.



         IT IS SO ORDERED.




         DATE
              /0//f                                Hon. Wiflian’lvIartini
                                                    United SØ(Distñct Judge


0
